Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 20, 2014

                                           No. 04-14-00092-CV

                       IN THE INTEREST OF A.E., JR., ET AL., CHILDREN,

                       From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013-PA-00722
                          Honorable Charles E. Montemayor, Judge Presiding


                                              O R D E R

Sitting: Sandee Bryan Marion, Justice
          Marialyn Barnard, Justice
          Rebeca C. Martinez, Justice

        This is an accelerated appeal from an order terminating parental rights. Appointed counsel for
one of the two appellants (Tommi Jo) filed a brief in compliance with Anders v. California, 386 U.S. 738
(1967), in which he asserts there are no meritorious issues to raise on appeal. On April 3, 2014, this court
informed appellant that if she desired to file her own brief, she must do so by May 5, 2014. On May 2,
2014, appellant requested an extension of time, which was granted until May 15, 2014. Our order
cautioned appellant that no further extensions of time would be granted.

         On May 14, 2014, appellant filed a pro se motion asking for appointment of new counsel on
appeal. The motion is DENIED. On May 15, 2013, appellant requested an extension of time in which to
file her brief. That motion is GRANTED.

         Because the State’s brief in response to another appellant’s brief is not due until May 27, 2014,
we will grant Tommi Jo additional in which to file her own brief and her brief is due no later than May
27, 2014. No further extensions of additional time will be granted and if Tommi Jo does not file her own
brief by May 27, 2014, this appeal will be set at issue without benefit of her brief.


It is so ORDERED on May 20, 2014.                                              PER CURIAM

ATTESTED TO:




___________________________________
Keith E. Hottle
Clerk of Court